internal_revenue_service number info release date index number dear i am responding to your date letter concerning the recently proposed_regulations on the application of employment_taxes to statutory_stock_options i appreciate your concerns about the potential burdens on employers and employees we have tried in the proposed guidance to lessen those burdens we also hope to receive constructive comments to the proposed guidance that will allow us to further lessen those burdens however under the current employment_tax provisions of the internal_revenue_code the code no exception exists that would exempt compensation received from statutory_stock_options statutory_stock_options include incentive stock_options under sec_422 of the code and stock_options granted under an employee_stock_purchase_plan described in sec_423 of the code the application of employment_taxes to statutory_stock_options has been an issue for many years before we published notice_2001_14 on date we had released a number of publicly available documents stating our position that employment_taxes were applicable to statutory_stock_options and had become involved in several audits as well as litigation in federal court addressing the issues we recognized however that earlier published guidance had confused some taxpayers as to our position in this area notice_2001_14 to address this confusion on date we issued notice_2001_14 i r b copy enclosed through notice_2001_14 we applied a two year moratorium on the application of employment_taxes to statutory_stock_options until date in addition we allowed employers who had been paying the employment_taxes to request otherwise available adjustments credits and refunds we also stated our position that employment_taxes applied to statutory_stock_options and that we intended to issue formal guidance to clarify our position and address related issues we established the lengthy two year moratorium for several reasons we hoped to provide employers and payroll processors sufficient time to establish mechanisms to administer the employment_taxes we also wanted to give the congress sufficient time to address the issues should it believe that such compensation should be exempt from employment_taxes finally we also wanted time to consider the comments we received before issuing any formal guidance proposed formal guidance on date we issued the proposed formal guidance that consisted of three items proposed_regulations f_r date a notice proposing rules addressing income_tax_withholding and reporting issues upon the disposition of stock acquired by the exercise of a statutory stock_option notice i r b a notice proposing rules of administrative convenience to assist employers and employees in administering the application of employment_taxes notice i r b we have enclosed all three pieces of guidance proposed_regulations the proposed_regulations provide the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa taxes would apply when an individual exercised a statutory stock_option because income for federal_income_tax purposes does not arise at the time of exercise and federal_income_tax withholding is integrally tied to federal income taxes federal_income_tax withholding would not apply when an individual exercised a statutory stock_option notice_2001_72 with notice_2001_72 we responded to concerns that applying income_tax_withholding at the sale or disposition of stock acquired by an exercise of a statutory stock_option would be overly burdensome especially when applying it to former employees we propose to exempt employers from the income_tax_withholding obligations in this case however employers would still be required to make reasonable efforts to report the income on an employee’s or former employee’s form_w-2 notice_2001_73 with the third piece of guidance notice_2001_73 we attempted to address various concerns about the application of fica and futa at the time of exercise these concerns include the administrative burdens on the employer and the potential for employees to be required to sell shares in order to fund the employee portion of the fica tax we propose to allow employers to deem the wages paid due to the exercise of a statutory stock_option as being paid at any subsequent date or dates during the calendar_year of the date of exercise so for instance an employer could deem all the wage payments due to statutory stock_option exercises as occurring on december resulting in one fica calculation return and deposit in addition an employer may spread the deemed wages payments over a period of dates so for instance an employer could deem the wage payment due to an employee’s exercise of a statutory stock_option as occurring over a six-month period resulting in less fica tax being withheld from any individual payroll check notice_2001_73 also contains other mechanisms we hope are useful for employers and employees we hope that all of these mechanisms will assist employees and employers in meeting their employment_tax obligations and minimize the need for employees to sell shares to fund the fica tax withholding i realize the regulations clarify the fica and futa taxes apply to statutory_stock_options and the payment of those taxes as with any taxes is not attractive for employers or employees but i disagree with your conclusion we are creating a new tax rather we have consistently found the internal_revenue_code requires us to apply these taxes to statutory_stock_options while we have made every effort to ease the administration of these taxes both for employers and employees we do not have discretion under the code to exempt compensation related to statutory_stock_options from employment_taxes i hope that this information is helpful if you have further questions please contact me at or stephen tackney of my staff at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities enclosures
